internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-102434-00 date date this letter responds to your date request for a supplement to our ruling letter issued date and designated plr-119885-97 the ruling letter the information submitted for consideration is summarized below capitalized terms retain the meanings assigned them in the ruling letter the ruling letter addressed a series of transactions the transactions that included an internal distribution of controlled stock to distributing the internal distribution followed by a distribution of the controlled stock to the public shareholders of distributing the external distribution the transactions have since been completed controlled satisfied the active business requirement of sec_355 b through business c which had been conducted by sub before its merger into llc as a prelude to the internal distribution llc is treated for federal_income_tax purposes as an unincorporated division of controlled in the ruling letter distributing represented that t here is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the external distribution except in the ordinary course of business after completing the transactions controlled attempted to expand business c by dedicating additional resources to the growth of employees offices and assets despite this effort unforseen circumstances have caused a significant and consistent decline in the business c rate of return which is now below the target rate controlled has set for its businesses consequently controlled has decided to discontinue its involvement in business c based solely on the information and documents submitted we rule that the discontinuance of business c as described above will not adversely affect any of the rulings set forth in the ruling letter and those rulings will retain full force and effect plr-102434-00 we express no opinion on the tax effects of the transactions under any other provisions of the code and regulations or the tax effects of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the ruling letter and this supplemental ruling this supplemental ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transactions should attach a copy of this supplemental ruling to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions are completed sincerely assistant chief_counsel corporate senior technician reviewer branch by wayne t murray
